                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION


GARY L. QUIGG,                                      CV-18-86-BMM-JTJ

                   Plaintiff,

       vs.
                                                            ORDER
PAUL REES,

                   Defendant.



      United States Magistrate Judge John Johnston entered Findings and

Recommendations recommending that Quigg’s Motion to Amend/Supplement

Complaint be denied. (Doc. 32). Neither party filed objections. The Court

reviews for clear error any portion to which no party specifically objected.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

      Quiggs filed a complaint alleging the defendant denied him adequate

medical care in violation of the Eighth Amendment. (Doc. 2). Quiggs now seeks

to amend his complaint to bring a defamation claim against defense counsel for a

                                          1
statement made in Defendant’s Initial Disclosure Statement. Judge Johnston

concluded that Quigg was seeking to improperly join an unrelated claim.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Quigg’s underlying claim regarding his medical care and his

defamation claim are against a different defendant and do not arise out of the same

transaction, nor do they contain a question of law or fact common to all

defendants. Fed. R. Civ. P. 20(a)(2).

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 32) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Quigg’s Motion to Amend/Supplement

Complaint (Doc. 30) is DENIED.

      DATED this 18th day of November, 2019.




                                         2
